21 N.Y.2d 786 (1968)
In the Matter of the City of New York, Respondent, Relative to Acquiring Title to Real Property Required for the Gowanus Expressway. Frances P. Headley et al., Appellants.
Court of Appeals of the State of New York.
Argued January 15, 1968.
Decided February 14, 1968.
Arthur D. Goldstein for appellants.
J. Lee Rankin, Corporation Counsel (Irving Genn and Stanley Buchsbaum of counsel), for respondent.
Concur: Chief Judge FULD and Judges BURKE, SCILEPPI, BERGAN, KEATING, BREITEL and JASEN.
Order affirmed, with costs; no opinion.